DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Claims 1-18 and 20-21 are allowed. 
Claim 19 is canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records, (US 2013/0209096 A1) Michel Le Pallec et al.; (US 2009/0196615 A1) Michael Kauffman, (US 9584217 B2) Giulio Bottari et al.; (US 2018/0076886 A1) Hamid Mehrvar et al. has failed alone or in combination to teach the claim limitations (as shown in bold and underlined),
Regarding claim 1, A method comprising: 
obtaining a first arrival time of a first optical signal transmitted, on a first optical fiber, from a first optical network device to a second optical network device; 
obtaining a second arrival time of a second optical signal transmitted, on a second optical fiber, from the first optical network device to the second optical network device,
wherein the second optical fiber is configured to transmit optical signals from the second optical network device to the first optical network device; 
calculating a first time difference between the second arrival time of the second optical signal and the first arrival time of the first optical signal; and 
determining a measure of asymmetry between the first optical fiber and the second optical fiber based on the first time difference and a second time difference between a first time of transmission of the first optical signal from the first optical network device and a second time of transmission of the second optical signal from the first optical network device.

Regarding claims 9 and 16 are allowable for same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 9130670 B2 		Jobert; Sebastien et al.
US 20190253170 A1	Farra; Jeff et al.
US 20130195443 A1	Yin; Jinrong et al.
US 20170195110 A1	RUFFINI; Stefano et al.
US 20150229388 A1	Xu; Jianxin et al.
US 20090097014 A1	Piciaccia; Stefano et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636